Broyles, C. J.
1. The amendment to the motion for a new trial, not having been argued or referred to in the brief of counsel for the plaintiff in error, and the said brief containing no insistence upon all the grounds of the motion for a new trial, is treated as abandoned.
*210Decided December 14, 1926.
J. A. Dixon, H. A. Boykin, for plaintiff in error.
E. G. Weathers, solicitor, contra.
2. The evidence connecting the accused with the offense charged was wholly circumstantial, but it amply authorized the jury to find that it excluded every reasonable hypothesis except that of his guilt.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.